IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0124
                              Filed March 9, 2016


IN THE INTEREST OF C.C.,
Minor Child,

A.C., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Warren County, Mark F. Schlenker,

District Associate Judge.




       A father appeals the termination of his parental rights. AFFIRMED.




       John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       M. Kathryn Miller of the Des Moines Juvenile Public Defender, Des

Moines, attorney and guardian ad litem for minor child.




       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                            2


DOYLE, Judge.

         A father appeals the termination of his parental rights to his child, C.C. 1

He concedes the State proved by clear and convincing evidence the elements

necessary to satisfy the grounds upon which his rights were terminated. Instead,

he argues the juvenile court failed to consider the best interests of the child and

erred in finding that the exceptions to termination found in Iowa Code section

232.116(3) (2015) did not apply. Acknowledging that because of his present

incarceration, he cannot presently take custody of the child, he asks the court for

additional time so that when he has completed his treatment program, he can

take custody of the child. We review termination-of-parental-rights proceedings

de novo. See In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

         The three-step statutory framework governing the termination of parental

rights is well established and need not be repeated here. See In re P.L., 778
N.W.2d 33, 40-41 (Iowa 2010). Upon our de novo review, we find the juvenile

court issued a thorough and well-reasoned ruling terminating the father’s parental

rights, and we adopt its findings of fact and conclusions of law as our own.

         The father has a long history of substance abuse and incarceration. He

has made numerous attempts at drug counseling and therapy, which has

included both in-patient and outpatient treatment. He was counseled for heroin

and opiate addiction at the Iowa Residential Treatment Center. He then started

using methamphetamine, trading one addiction for another.

         C.C. was born in March 2014, and the father was released from prison for

the second time shortly thereafter in July 2014.                   He started using

1
    The mother’s parental rights were also terminated. She has withdrawn her appeal.
                                       3


methamphetamine with the mother on a regular basis in August 2014, including

times when C.C. was in their home. Due to the mother’s jail sentence, the child

was removed from his mother’s care in January 2015 and was placed in the care

of relatives. The father was not deemed suitable for placement because he

tested positive for methamphetamine.

      The father continued using until his arrest in June 2015. In November

2015, the father was sentenced to consecutive terms totaling eight years’

incarceration, but he was granted probation for two years and sentenced to a

residential treatment facility for maximum benefits. He was incarcerated at the

time of the December 2015 hearing and awaiting placement into the twelve-

month inpatient-treatment program, during which time he could not have custody

of the child. At the time of the December 2015 termination hearing, C.C. was

less than two years old.

      As we have stated numerous times, children are not equipped with pause

buttons.   “The crucial days of childhood cannot be suspended while parents

experiment with ways to face up to their own problems.” In re A.C., 415 N.W.2d
609, 613 (Iowa 1987). While the law requires a “full measure of patience with

troubled parents who attempt to remedy a lack of parenting skills,” this patience

has been built into the statutory scheme of chapter 232. In re C.B., 611 N.W.2d
489, 494 (Iowa 2000). Our supreme court has explained that “the legislature, in

cases meeting the conditions of [the Iowa Code], has made a categorical

determination that the needs of a child are promoted by termination of parental

rights.” In re M.W., 458 N.W.2d 847, 850 (Iowa 1990) (discussing then Iowa

Code section 232.116(1)(e)). Consequently, “[t]ime is a critical element,” and
                                          4


parents simply “cannot wait until the eve of termination, after the statutory time

periods for reunification have expired, to begin to express an interest in

parenting.” C.B., 611 N.W.2d at 495. At some point, as is the case here, the

rights and needs of the child must rise above the rights and needs of the parent.

See In re C.S., 776 N.W.2d 297, 300 (Iowa Ct. App. 2009). The public policy of

the state having been legislatively set, we are obligated to heed the statutory

time periods for reunification.

       In its ruling, the juvenile court noted the father had almost a year to

resolve the issues that caused the child to be removed and had made no

progress, even when facing the potential prospect of termination of his parental

rights. After our de novo review of the record, we agree with the court’s finding

that there is insufficient evidence to merit granting the father any additional time

for resolution of the matters that gave rise to the case. We likewise concur with

the juvenile court’s conclusion that the child should not and does not have to wait

to see if his father can kick his drug habit after another year of counseling. Even

the father agreed that C.C. should not have to wait until at least December 2016

to know where he is going to stay. All the father could say was, “I think it’s the

best thing for him to be with his mother and father.” We conclude any additional

time in limbo would not be in the child’s best interests.

       For the same reasons, we agree with the juvenile court that terminating

the father’s parental rights would be less detrimental to the child than the harm

that would be caused by continuing the parent-child relationship. See Iowa Code

§ 232.116(3)(c) (permitting the juvenile court to eschew termination of parental

rights if it finds there is clear and convincing evidence the termination would be
                                        5


detrimental to the child due to the closeness of the parent-child relationship).

Though the record discloses a bond between the father and the child, the

juvenile court’s assessment is spot on—the long range prospects of the child

“growing up healthy and nurtured with these parents are minimal at best.” The

child would be required to continue in foster care or relative placement while

awaiting for the father to resolve his longstanding substance-abuse issues—the

issues which precipitated the juvenile court proceedings. After reviewing all the

evidence, we agree with the juvenile court that termination is in the child’s best

interests and that none of the mitigating factors in section 232.116(3) apply to

overcome that determination.

       Accordingly, we affirm the juvenile court’s order terminating the father’s

parental rights.

       AFFIRMED.